  Exhibit 10.5

 
This STOCK PURCHASE AGREEMENT (the “Agreement”) is made as of February 19, 2018,
by and between Blockchain Industries, Inc., a Nevada corporation with its
principal place of business at 53 Calle Palmeras, Suite 802, San Juan, PR 00901
(“BII”) and LegatumX, Inc. (“LegatumX”), a Delaware corporation (each a Party”,
and collectively, the “Parties”).
 
 
 
THE PARTIES HEREBY AGREE AS FOLLOWS:
 
1.            Purchase and Sale of Stock. Subject to the terms and conditions
hereof (including Sections 2, 8 and 9 below), LegatumX shall sell to BII, and
BII shall purchase from LegatumX [●] shares of LegatumX’s common stock, par
value $0.0001 per share, (the “Initial Shares”) at a price of [●] per share for
an aggregate purchase price of One Million Three Hundred Thousand (USD
$1,300,000) Dollars (the “Purchase Price”). The Initial Shares shall equal, on a
Fully- Diluted Basis (as hereinafter defined), Thirty (30%) percent of the
outstanding capital stock of LegatumX immediately following the Closing Date (as
hereinafter defined). “Fully-Diluted Basis” means the aggregate number of shares
in LegatumX calculated as if all outstanding stock options, warrants and
convertible securities have been exercised for or converted into common stock
and all options reserved for issuance in the option pool have been issued and
exercised for common stock. **[NTD: The Purchase Price, and the corresponding
number of Initial Shares, presumably, will correspond to a total ascribed value
of LegatumX equal to USD
$4,333,333.33].
 
2.            Consideration and Issuance of LegatumX Shares. The Purchase Price
shall consist of Cash Consideration and Stock Consideration, respectively, each
as hereinafter defined.
 
 
a.            Cash Consideration. The payments (“Cash Consideration”) to be made
by BII to Legatum, and the corresponding number of Initial Shares allocable
thereto, shall be as follows:
 
 
 
Amount Payment Date # of Initial Shares
 
 
Percentage of Total Equity
 
(computed on a Fully-Diluted Basis)
 
USD $100,000                                                                
Closing Date[●]20% USD $200,00090 Days Following Closing[●]5%
 
 
 
b.            Stock Consideration. LegatumX shall receive One Hundred Thousand
(100,000) shares of common stock of BII (the “BII Stock”) in exchange for such
number of Initial Shares equal to Five (5%) percent of the outstanding capital
stock LegatumX on a Fully- Diluted Basis.
 
 
c.            Earnout Adjustment. The Parties acknowledge that BII anticipates
filing with the Securities Exchange Commission (“SEC”) a Form 10 for the
registration of the common stock of BII pursuant to Section 12(b) of the
Exchange Act (the “Registration Statement”). BII shall use its commercially
reasonable efforts to have the Registration Statement declared effective by the
SEC on or before December 31, 2018 (the “Registration Deadline”). During the
one-year period beginning on the date that the Registration Statement is
declared effective by the
 
2461972v.6

 

 
 
SEC and ending on the one-year anniversary thereof (the “Earnout Period”), BII
and LegatumX shall cooperate with each other, in good faith, in order to
determine a mutually-agreeable manner and timing for LegatumX to sell the BII
Stock (the “Earnout Period Sales”). If LegatumX realizes gross proceeds on the
Earnout Period Sales equal to or exceeding Two Million Three Hundred Thousand
(USD $2,300,000) Dollars, BII shall receive additional shares of LegatumX’s
common stock equal to Five (5%) percent of the outstanding capital stock
LegatumX on a Fully- Diluted Basis (the “Lower Threshold Earnout Shares”).
Alternatively, if LegatumX realizes gross proceeds on the Earnout Period Sales
equal to or exceeding Ten Million One Hundred Thousand (USD $10,100,000)
Dollars, BII shall receive additional shares of LegatumX’s common stock equal to
Ten (10%) percent of the outstanding capital stock LegatumX on a Fully- Diluted
Basis (the “Higher Threshold Earnout Shares”, and together with the Lower
Threshold Earnout Shares, the “Earnout Shares”).
 
 
d.            Mandatory Loan. If, as of the Registration Deadline, BII does not
have an effective Registration Statement, reasonably promptly thereafter, BII
shall make a cash advance, or series of cash advances, to LegatumX in the amount
of One Million (USD $1,000,000) Dollars (the “Mandatory Loan”). The Mandatory
Loan shall be secured by a first lien priority security interest in all of the
BII Stock and shall bear no interest. The Mandatory Loan shall become
immediately due and payable upon the earlier to occur of (i) the date the
Registration Statement is declared effective by the SEC (the “Registration
Effective Date”) or (ii) the sale or issuance by LegatumX of New Securities (as
defined in Section 8 below) for cash in a single transaction or series of
transaction resulting in gross proceeds equal to or in excess of Five Million
(USD $5,000,000) Dollars (a “Qualified Capital Raise”). In the event that a
Qualified Capital Raise shall precede and occur prior to the Registration
Effective Date, LegatumX repay the full amount of the Mandatory Loan from the
proceeds of the Qualified Capital Raise. Upon the Registration Effective Date,
LegatumX shall repay the Mandatory Loan if and in such amount as the Mandatory
Loan shall remain outstanding and unpaid, and the provisions of Section 2.c.
above automatically shall apply with respect to the sale of BII Stock by
LegatumX or an affiliate.
 
 
 
3.            Closing. The consummation of the transactions contemplated by this
Agreement is herein referred to as the “Closing”, and the date on which the
Closing occurs is herein referred to as the “Closing Date.” The Closing shall
take place via the electronic exchange of documents and signatures at such other
time and place as the BII and LegatumX may mutually agree. At the Closing,
LegatumX shall deliver to BII a certificate representing the Initial Shares
against payment by BII of the Cash Consideration by check or wire transfer and
delivery by BII of a certificate representing the BII Stock to LegatumX.
 
4.            Optional Loan Agreement. In consideration of LegatumX entering
into this Agreement (and not in consideration of any purchase of the Initial
Shares or with respect to the Earnout Shares), LegatumX shall have the option to
obtain a loan from BII in the principal amount of up to Five Hundred Thousand
(USD $500,000) Dollars (the “Optional Loan”) during the second calendar quarter
of 2019. The Optional Loan shall be evidenced by a promissory note, subject to a
commercially reasonable rate of interest, as mutually agreed upon by the
Parties, and secured by a pledge of the BII Stock. The Optional Loan term and
maturity schedule shall be determined in the discretion of BII, and the Optional
Loan shall be subject to
 
2461972v.6

 

 
 
such other terms and conditions as LegatumX and BII set forth in writing (the
“Loan Agreement”). The Parties shall enter into an “Optional Loan Agreement”,
and the full amount of the Optional Loan shall be transferred to LegatumX,
within a commercially reasonable amount of time after written notice requesting
the Optional Loan is provided by LegatumX to BII. For the avoidance of doubt,
LegatumX shall have no obligation to accept the Optional Loan.
 
 
5.            Representations and Warranties of LegatumX: LegatumX hereby
represents and warrants to BII as follows:
 
 
a.            Organization, Standing and Authority; Execution and Delivery;
Enforceability. LegatumX is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware. LegatumX has all
requisite power and authority to enter into this Agreement and the other
documents in order to effectuate the transactions contemplated by this
Agreement. All acts and other proceedings required to be taken by LegatumX to
authorize the execution, delivery and performance of this Agreement and the
other transaction documents contemplated hereby and thereby have been duly and
properly taken. This Agreement has been duly executed and delivered by LegatumX
and, prior to Closing, LegatumX will have duly executed and delivered each other
transaction document. This Agreement constitutes a legal, valid and binding
obligation of LegatumX enforceable against such person in accordance with its
terms.
 
b.            No Conflicts; Consents; No Default. The execution, delivery and
performance by LegatumX of this Agreement, and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (i) conflict
with or result in a violation or breach of any provision of the organizational
documents of LegatumX; (b) conflict with or result in a violation or breach of
any provision of any material law or governmental order applicable to LegatumX;
(c) require the consent, notice or other action by any person under, conflict
with, result in a violation or breach of, constitute a default or an event that,
with or without notice or lapse of time or both, would constitute a default
under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel, any material contract; or (d) result in
the creation or imposition of any encumbrance on any properties or assets of
LegatumX. No consent, approval, permit, governmental order, declaration or
filing with, or notice to, any governmental authority is required by or with
respect to LegatumX in connection with the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.
 
 
c.            Capitalization. The authorized capital stock of the LegatumX,
immediately prior to the Closing, consists of [●] shares of Common Stock, [●]
shares of which are issued and outstanding.
 
d.            Bonus Plan. Under the LegatumX’s 20 Equity Incentive Plan (the
“Plan”), (i) no shares have been issued pursuant to restricted stock purchase
agreements and/or the exercise of outstanding options, (ii) no options have been
granted and are currently outstanding and (iii) [●] shares of Common Stock
remain available for future issuance to officers, directors, employees and
consultants of the Company. LegatumX has not made any
 
2461972v.6

 

 
 
representations regarding equity incentives to any officer, employee, director
or consultant that are inconsistent with the share amounts and terms set forth
in the Company’s board minutes.
 
 
e.            Outstanding Stock. Other than the shares reserved for issuance
under the Plan and except as may be granted pursuant to this Agreement, there
are no outstanding options, warrants, rights (including conversion or preemptive
rights and rights of first refusal), proxy or stockholder agreements or
agreements of any kind for the purchase or acquisition from LegatumX of any of
its securities.
 
f.            All issued and outstanding shares of the LegatumX’s common stock
(i) have been duly authorized and validly issued and are fully paid and
nonassessable and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.
 
 
g.            All outstanding shares of common stock, and all shares of common
stock issuable upon the exercise or conversion of outstanding options, warrants
or other exercisable or convertible securities are subject to a market standoff
or “lockup” agreement of not less than 180 days following the LegatumX’s initial
public offering.
 
 
 
h.            Liabilities. LegatumX has no material liabilities and, to the best
of its knowledge no material contingent liabilities, except current liabilities
incurred in the ordinary course of business that have not been, either in any
individual case or in the aggregate, materially adverse.
 
 
i.            Intellectual Property.
 
 
 
(i)                LegatumX is, and shall remain in perpetuity, the sole owner
of any and all work product created by any of its employees, officers, or
consultants, and of all rights it has in all creative and copyrightable material
created by it, trademarks, service marks and other intellectual property as they
may exist or may hereafter be modified by LegatumX (collectively referred to as
“LegatumX IP”). BII acknowledges that any use of LegatumX IP inures to the
benefit of LegatumX, including any goodwill, and that BII will not acquire any
ownership in LegatumX IP as a result of this, or any future, Agreement. BII
agrees, for itself and its officers, directors, shareholders, employees, agents
and representatives, that all LegatumX IP shall remain and be kept in strictest
confidence and shall not be disclosed to or used by any person or entity without
the prior written consent of LegatumX. The obligation to maintain
confidentiality provided herein shall survive any termination or expiration of
the term of this Agreement and may be enforced by injunctive relief or other
equitable or legal remedies without the necessity of proving inadequacy of legal
remedies and without proving that LegatumX or any of its respective officers,
directors, shareholders, employees, agents and representatives would suffer
irreparable harm as a result of a violation of such confidentiality obligation.
 
(ii)                LegatumX owns or possesses sufficient legal rights to all
patents, trademarks, service marks, trade names, copyrights, trade secrets,
licenses, information and other proprietary rights and processes necessary for
its business as now conducted and as presently proposed to be conducted, without
any known infringement of the rights of others. There are no
 
2461972v.6

 

 
 
outstanding options, licenses or agreements of any kind relating to the
foregoing proprietary rights, nor is LegatumX bound by or a party to any
options, licenses or agreements of any kind with respect to the patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information and other proprietary rights and processes of any other person or
entity other than such licenses or agreements arising from the purchase of “off
the shelf” or standard products.
 
 
(iii)                LegatumX has not received any communications alleging that
LegatumX has violated or, by conducting its business as presently proposed to be
conducted, would violate any of the patents, trademarks, service marks, trade
names, copyrights or trade secrets or other proprietary rights of any other
person or entity.
 
 
(iv)                LegatumX is not aware that any of its employees are
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency, that would interfere with their duties to
LegatumX or that would conflict with LegatumX’s business as proposed to be
conducted. Each former and current employee, officer and consultant of LegatumX
has executed a proprietary information and inventions agreement. No former or
current employee, officer or consultant of LegatumX has excluded works or
inventions made prior to his or her employment with LegatumX from his or her
assignment of inventions pursuant to such employee, officer or consultant’s
proprietary information and inventions agreement. LegatumX does not believe it
is or will be necessary to utilize any inventions, trade secrets or proprietary
information of any of its employees made prior to their employment by LegatumX,
except for inventions, trade secrets or proprietary information that have been
assigned to LegatumX.
 
 
j.            Full Disclosure. LegatumX has provided BII with all information
requested by BII in connection with its decision to enter into this Agreement.
Neither this Agreement, the exhibits hereto nor any related agreements contain
any untrue statement of a material fact nor, to the LegatumX’s knowledge, omit
to state a material fact necessary in order to make the statements contained
herein or therein not misleading.
 
 
k.            Qualified Small Business. LegatumX represents and warrants to BII
that, to the best of its knowledge, LegatumX is a “qualified small business”
within the meaning of Section 1202(d) of the Internal Revenue Code, as amended
(the “Code”), as of the date hereof and the Initial Shares should qualify as
“qualified small business stock” as defined in Section 1202(c) of the Code as of
the date hereof.
 
l.            Shareholder Lists. Schedule [●] contains true and complete copies
of the shareholder list of LegatumX including the following information with
respect to each shareholder of LegatumX (“Shareholder”):
 
 
 
(i)                the name and the mailing address of such Shareholder as
reflected on the corporate records of the Company;
 
(ii) 
the number of shares of stock of LegatumX held by each such
Shareholder; and
 
2461972v.6

 

 
 
(iii)
such Shareholder’s proportionate share of the total equity capital of
LegatumX.
 
 
 
6.            Representations and Warranties of BII: BII hereby represents and
warrants to LegatumX as follows:
 
 
a.            Requisite Power and Authority. BII has all necessary power and
authority to execute and deliver this Agreement. All action on BII’s part
required for the lawful execution and delivery of this Agreement has been taken.
Upon its execution and delivery, this Agreement will be valid and binding
obligations of BII, enforceable in accordance with their terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights.
 
 
b.            Investment Representations. BII understands that the Initial
Shares and the Earnout Shares have been registered under the Securities Act. BII
also understands that the Initial Shares are being offered and sold pursuant to
an exemption from registration contained in the Securities Act.
 
 
c.            All issued and outstanding shares of BII’s common stock (i) have
been duly authorized and validly issued and are fully paid and nonassessable and
(ii) were issued in compliance with all applicable state and federal laws
concerning the issuance of securities.
 
d.            Full Disclosure. BII has provided LegatumX with all information
requested by LegatumX in connection with its decision to enter into this
Agreement. Neither this Agreement, the exhibits hereto nor any related
agreements contain any untrue statement of a material fact nor, to the BII’s
knowledge, omit to state a material fact necessary in order to make the
statements contained herein or therein not misleading.
 
7.            Board Composition: Prior to the completion of a “Qualified
Financing” (as hereinafter defined), the board of directors of LegatumX shall be
set and remain at Three (3) directors. BII will have the right (the “Designation
Right”) to elect at any meeting of shareholders of LegatumX at which directors
are to be elected, designated and appointed one (1) member of the board of
directors. The parties acknowledge and agree that One (1) member of the board of
directors (the “Independent Director”) shall have no material relationship with
either LegatumX or BII. The Independent Director shall be designated by the
mutual agreement of BII and LegatumX. BII shall have no Designation Right
following the completion of a Qualified Financing. A “Qualified Financing” means
the sale or issuance by LegatumX of New Securities (as defined in Section 8
below) for cash in a single transaction or series of transactions resulting in
gross proceeds equal to or in excess of $100 million.
 
8.            Anti-Dilution Protection. If BII shall, at any time or from time
to time after the Closing Date, but on or before the completion of a Qualified
Financing, issue or sell, agree to issue or sell, or be deemed to have issued or
sold, any New Securities (as hereinafter defined), where the price per share
paid upon purchase or exercise is, or resultant upon conversion into common
stock of Legatum (taking into account any and all warrants or other securities
and other consideration issued in connection therewith when determining the
value of such price per share)
 
2461972v.6

 

 
 
would be, less than the Purchase Price, then as a condition precedent to any
such issuance or sale (or deemed issuance or sale), LegatumX shall be required
to issue to BII additional shares of common stock (the “Adjustment Shares”) to
maintain BII’s ownership attributable to both (i) the Initial Shares at Thirty
(30%) Percent of LegatumX’s total capital stock on a Fully-Diluted Basis and
(ii) the Lower Threshold Earnout Shares, if applicable, at Five (5%) Percent of
LegatumX’s total capital stock on a Fully-Diluted Basis, or alternatively the
Higher Threshold Earnout Shares, if applicable, at Ten (10%) Percent of
LegatumX’s total capital stock on a Fully-Diluted Basis. “New Securities” means
shares of the common stock of LegatumX, any other securities, options, warrants
or other rights where upon exercise or conversion the purchaser or recipient
receives shares of common stock, or other securities with similar rights to the
common stock.
 
Within thirty (30) days of the sale or issuance of any such New Securities,
LegatumX shall deliver to BII certificates evidencing any Adjustment Shares BII
is entitled to hereunder.
 
 
9.            Most Favored Nation. Prior to the issuance of any New Securities
in an offering (“New Offering”), LegatumX shall provide BII with a notice (the
“MFN Notice”) which shall include a copy of the offering documentation provided
by LegatumX to solicit investment in the New Offering. The MFN Notice shall also
describe in reasonable detail the procedures affording BII the right
(“Anti-Dilution Right”) to participate in the New Offering on substantially
similar terms with respect to the average price per share of common stock that
an investor pays assuming the full conversion or exercise of warrants or similar
rights that are issued in the New Offering. BII may exercise its Anti-Dilution
Right by providing a notice to such effect to LegatumX on or prior to the date
that is thirty (30) days after the date that BII received the MFN Notice. For
avoidance of doubt, the Anti-Dilution Right shall terminate on the date that is
the earlier of the date that the BII does not duly and timely exercise its
Anti-Dilution Right as described in this Section 9 or upon the completion of a
Qualified Financing.
 
 
 
10.            Conditions to Closing.
 
 
 
a.            Bringdown Certificate of LegatumX. A certificate in the Form
attached hereto as Exhibit [●], duly executed by an authorized officer of
LegatumX as of the Closing Date, in each case to the effect that the conditions
set forth in Section 5 have been satisfied.
 
 
b.            Bringdown Certificate of BII. A certificate in the Form attached
hereto as Exhibit [●], duly executed by an authorized officer of BII as of the
Closing Date, in each case to the effect that the conditions set forth in
Section 6 have been satisfied.
 
c.            Legal Investment. On the Closing Date, the sale and issuance of
the Common Stock shall be legally permitted by all laws and regulations to which
LegatumX is subject.
 
d.            Secretary’s Certificate. BII shall have received from the
LegatumX’s Secretary a certificate in the form attached hereto as Exhibit [●]
and having attached thereto (i) the certificate of incorporation of LegatumX as
in effect at the time of the Closing, (ii) Leguatum’s by-laws as in effect at
the time of the Closing, (iii) resolutions approved by the board of directors of
LegatumX authorizing the transactions contemplated hereby, (iv) resolutions
approved by LegatumX’s stockholders authorizing the filing of the restated
 
2461972v.6

 

 
 
certificate of incorporaiton and (v) good standing certificates with respect to
LegatumX dated a recent date before the Closing.
 
 
e.            Consents, Permits, and Waivers. LegatumX shall have obtained any
and all consents, permits and waivers necessary or appropriate for consummation
of the transactions contemplated by the Agreement and related agreements except
for such as may be properly obtained subsequent to the Closing.
 
 
f.            Fiduciary Duties. An agreement in the Form attached hereto as
Exhibit [●] shall be executed by each of the Shareholders and BII as of the
Closing Date, pursuant to which each of the Shareholders shall agree to adhere
to fiduciary duty standards, including the duties of loyalty and care, with
respect to BII and to avoid conflicts of interest and engaging in any activity
that is directly competitive with the business of BII.
 
11.            Survival. The representations, warranties, covenants and
agreements made herein shall survive the closing of the transactions
contemplated hereby. The representations, warranties, covenants and obligations
of either Party, and the rights and remedies that may be exercised by the other
Party, shall not be limited or otherwise affected by or as a result of any
information furnished to, or any investigation made by or knowledge of, either
Party or any of its representatives.
 
 
 
12.            Notice. Any notice required by the terms of this Agreement shall
be given in writing. It shall be deemed effective upon (i) personal delivery,
(ii) deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid or (iii) deposit with Federal Express
Corporation, with shipping charges prepaid. All communications to BII shall be
sent to BII at its principal business address set forth above or at such other
address as BII may designate by 10 days’ advance written notice to LegatumX.
Notice shall be addressed to LegatumX at the address provided in the signature
page to this Agreement.
 
13.            Entire Agreement. This Agreement constitutes the entire contract
between the parties hereto with regard to the subject matter hereof. It
supersedes any other agreements, representations or understandings (whether oral
or written and whether express or implied) that relate to the subject matter
hereof.
 
 
14.            Choice of Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Nevada, as such laws are applied to
contracts entered into and performed in such State.
 
15.            Specific Enforcement. The parties hereto acknowledge that money
damages would not be an adequate remedy at law if any party fails to perform in
any material respect any of its obligations hereunder, and accordingly agree
that each party, in addition to any other remedy to which it may be entitled at
law or in equity, shall be entitled to seek to compel specific performance of
the obligations of the other party under this Agreement, without the posting of
any bond, in accordance with the terms and conditions of this Agreement in any
court of the United States or any State thereof having jurisdiction, and if any
action should be brought in equity to enforce any of the provisions of this
Agreement, none of the parties hereto shall raise
 
2461972v.6

 

 
 
the defense that there is an adequate remedy at law. Notwithstanding anything
herein to the contrary, Legatum and BII acknowledge and agree that no specific
enforcement shall be available hereunder with respect to any claim against BII
arising under or related to Section 4 hereof, the Loan and/or the Loan
Agreement.
 
 
 
16.            Counterparts and Signatures. This Agreement may be executed in
one or more counterparts each of which shall be deemed to be an original and all
of which when taken together shall be deemed to be one and the same instrument.
Facsimile or electronic signatures shall have the same meaning and legal effect
as ribbon original signatures.
 
2461972v.6

 

 
 
 
The parties hereto have executed this STOCK PURCHASE AGREEMENT as of the date
set forth in the first paragraph hereof.
 
 
 
LEGATUMX,INC:                                                                         
BLOCKCHAIN INDUSTRIES, INC.:
 
 
 
 
 
 
 
 
 
 
 
 
 
By:/s/ James Knippel                                             
 
Name: James Knippel
 
 
By: /s/ Patrick Moynihan _
 
 
Name: Patrick Moynihan
 
 
 
Title:                                                                        
CEO             
Title:              
CEO
 
 
 
 
Address:
10

2461972v.6

 
